DETAILED ACTION
Applicant’s preliminary amendments, filed November 4, 2019, are fully acknowledged by the Examiner. Currently, claims 10-12, 15 and 16 are pending with claims 1-9, 13 and 14 cancelled, claim 15 and 16 newly added, and claim 10 amended. The following is a complete response to the November 4, 2019 communication. 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
With respect to the amended version of paragraph [0001] of the Specification filed on November 4, 2019, please amend paragraph [0001] to update the status of the referenced applications so as to read as:
[0001] This application is a Divisional Application of U.S. patent application serial No. 14/198,834 filed March 6, 2014, and issued as U.S. patent No. 10,499,980 which claims priority . provisional patent application serial No. 61/785888 filed on March 14, 2013 entitled “Flexible RF Ablation Needle,” the entire disclosure of which is hereby incorporated by reference as if set forth in its entirety for all purposes.

Allowable Subject Matter
Claims 10-12, 15 and 16 are allowed.
The following is an examiner’s statement of reasons for allowance: During the search of the prior art, the Examiner has identified the following references as particularly pertinent to the instant claims:  Faure (US Pat. Pub. 2007/0179494 A1), Laufer (US 5,972,026), Soltesz et al. (US Pat. No. 7,628,789 B2), and Rioux et al. (US Pat. No. 8,007,496).
While these listed references are pertinent to the subject matter set forth in independent claim 10, the Examiner has failed to find any reference or combination of references that would disclose, fairly suggest or make obvious each and every limitation set forth in the method of delivering energy set forth in claim 10. The Faure reference is noted as providing a catheter, a plurality of electrodes with the helical second electrode being slidably received within the first electrode, wherein the distal end of the second electrode functions to extend distally from the first electrode so as to change from a first configuration to a second configuration. Faure, however, fails to provide for the specific manner of treatment set forth in the method including the particular focus on treatment of lung tissue via accessing an airway via a catheter, piercing the airway with the first electrode and subsequently delivering energy to the region of lung tissue to be treated.
Laufer provides for numerous embodiments where a catheter including a plurality of electrodes is directed via the catheter within a patient’s airway to deliver energy to a target region of lung tissue to be treated. Laufer, however, fails to provide for the specific structural 210/220) this arrangement does not contemplate the piercing of the airway with the first electrode as claimed. 
Soltesz, while provide for lung tissue ablation and with the arrangement in figure 7 displaying a helical electrode shape, fails to provide for at least for the claimed piercing by the first electrode, and for the second electrode to be received in a sliding manner within the first electrode. 
Last, with Rioux provide for a manner of piercing through an airway (see figures 5H-K) and for the use of helical electrodes (coil electrodes for electrodes 62), the piercing is not specifically accomplished by the first electrode, and the electrodes 62 are fixedly mounted on a catheter/sheath, rather than being configured as claimed in claim 10.
As such, it is for at least the reasoning set forth above that the Examiner believes that no reference or combination of references has been found to disclose, fairly suggest or otherwise render obvious each and every limitation set forth in independent claim 10. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534. The examiner can normally be reached Monday - Friday; 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794